Case 1:19-cv-00002-MSM-LDA Document 16 Filed 11/15/19 Page 1 of 4 PagelD #: 44

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

TOPO REEIV OSI Eresr TEI TOTT Ire tirii iret rere er riririirri
*

EUGENE SCALIA, Secretary of
Labor, United States Department of Labor,!

Plaintiff,
i Civil Action No.
Vv. 1:19-cv-00002-MSM-LDA

NORTH PROVIDENCE PRIMARY CARE

ASSOCIATES INC., NORTH PROVIDENCE

URGENT CARE, INC., CENTER OF NEW

ENGLAND PRIMARY CARE, INC.,

CENTER OF NEW ENGLAND URGENT

CARE, INC., Dr. ANTHONY FARINA, JR.,

AND BRENDA DELSIGNORE,

Defendants.
SECRETARY OF LABOR’S MOTION FOR SANCTIONS REGARDING INITIAL
DISCLOSURES AND TO COMPEL DISCOVERY RESPONSES
The Defendants in this case have failed to make the initial disclosures required by Rule

26(a)(1) of the Federal Rules of Civil Procedure, which were due more than six months ago, and
they have offered no justification for this failure. Plaintiff Secretary of Labor, United States
Department of Labor (the “Secretary”) requests that the Court, pursuant to Rule 37(c)(1) of the
Federal Rules of Civil Procedure, sanction Defendants for this failure by not allowing them to
rely on any information or individual they failed to disclose in support of any motion, at any
hearing, or at trial.

Defendants have also wholly failed to respond to the discovery requests served by the

Secretary, and have not sought any extension of time for their responses. Based on that failure,

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor
Eugene Scalia is automatically substituted as the proper Plaintiff in this case.

1
Case 1:19-cv-00002-MSM-LDA Document16 Filed 11/15/19 Page 2 of 4 PagelD #: 45

the Secretary moves the Court, pursuant to Rule 37 of the Federal Rules of Civil Procedure and
Local Rule 37, to compel Defendants to comply with their discovery obligations with respect to
document requests and interrogatories served by the Secretary on July 25, 2019, which are
Exhibit 2 to the attached Declaration of Attorney Susan G. Salzberg.

The undersigned counsel for the Secretary certifies that she has attempted numerous
times to contact Defendants’ counsel to confer regarding the substance of this motion, as
required by Rule 37(a)(1) of the Federal Rules of Civil Procedure. Defendants’ counsel has
continually failed to respond to the Secretary for months, and has not provided any reason for the
failure to comply with the initial disclosure requirements of Rule 26(a)(1) of the Federal Rules of
Civil Procedure or the failure to respond to the Secretary’s discovery requests. The
accompanying memorandum of law sets out in further detail the bases for this motion.

In view of the foregoing, the Secretary respectfully requests that the Court sanction
Defendants for their failure to provide the required initial disclosures by precluding them from
relying on any information or individual they failed to disclose in support of any motion, at any
hearing, or at trial. In the event that the Court does not grant that sanction, the Secretary requests
an order compelling Defendants to make their initial disclosures within five days of the Court’s
order and that the Secretary be granted interrogatories and requests for admission beyond the
numerical limits to seek discovery from Defendants with respect to their initial disclosures. The

Secretary also seeks an order requiring Defendants to respond forthwith to the Secretary’s
Case 1:19-cv-00002-MSM-LDA Document16 Filed 11/15/19 Page 3 of 4 PagelD #: 46

interrogatories and requests for production of documents that were served on July 25, 2019. The

Secretary further seeks costs and attorney’s fees associated with this motion.

Respectfully submitted,

Post Office Address:
U.S. Department of Labor

Office of the Solicitor

JFK Federal Building, Room E-375
Boston, Massachusetts 02203

TEL: (617) 565-2500
FAX: (617) 565-2142
salzberg.susan@dol.gov

     

Date: November 15, 2019

For Plaintiff
Secretary of Labor -

Kate S, O’Scannlain
Solicitor of Labor

Maia S. Fisher
Regional Solicitor

/s/ Susan G. Salzberg
Susan G. Salzberg (MA556437)

Senior Trial Attorney

U.S. Department of Labor
Attorneys for Plaintiff
Case 1:19-cv-00002-MSM-LDA Document16 Filed 11/15/19 Page 4 of 4 PagelD #: 47

CERTIFICATE OF SERVICE
I hereby do certify that I served the foregoing Motion for Sanctions Regarding Initial

Disclosures and to Compel Discovery Responses to Defendants through their attorney, Michael
J. Lepizzera, Jr., on the 15th day of November, 2019, by ECF.

/s/ Susan G. Salzberg
